Citation Nr: 1707757	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a December 2013 Board hearing, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

The Board denied the subject claims in a decision issued in November 2014.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the parties filed a Joint Motion for Partial Remand (Joint Motion).  An August 2015 Order of the Court granted the Joint Motion and vacated the portion of the Board's decision that denied service connection for sinusitis and depression, and that matter was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  The Board's denial of service connection for a left knee disability and a right knee disability, to include as secondary to the left knee disability, was not appealed by the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Sinusitis

The parties to the Joint Motion determined that the Board provided inadequate reasons and bases as to why an etiological examination was not warranted with respect to this claim.

In this regard, the Board notes that at his December 2013 Board hearing, the Veteran stated that he started having problems with his sinuses during boot camp when he went through tear gas on two or three occasions.  He stated he never went to sick hall for his sinus issues, and he only self-medicated.  The Veteran's service treatment records further reflect that, in January 1975, the Veteran reported sinus congestion that lasted approximately three days.  In June 1975, the Veteran was advised to continue taking medication for his sinusitis condition.  Furthermore, between March 2010 and May 2010, VA treatment records consistently noted chronic sinus congestion.  Currently, the Veteran is prescribed medication, and the Veteran's spouse has testified credibly that he has been seeing a doctor for sinus-related issues for years.  

Given the above, and the determination of the Joint Motion, the Board finds that the Veteran should be afforded an examination to determine whether he currently has sinusitis that is related to his period of active service.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  


Depression

The parties to the Joint Motion also determined that that the Board provided inadequate reasons and bases as to why an etiological examination was not warranted with respect to this claim.

The Veteran contends that he has depression as a result of his time in service, and it was noted in the Joint Motion that incidents mentioned by the Veteran could be related to his current depression.  For example, in a July 2010 statement, the Joint Motion noted that the Veteran described an "event involving the suffocation of a Marine who had apparently gotten trapped in a locker."  In addition, at his December 2013 Board hearing, the Veteran again talked about this incident that occurred during boot camp.  He also testified that he witnessed a fellow service member attempt to take his own life.  The Veteran further reported that he was diagnosed with depression in service in 1977, as he was upset over the deaths during war and his court martial for not reporting an incident where fellow servicemen stole some food when he was on guard duty.  

Given the determination of the Joint Motion, and as the evidence reflects that the Veteran has a current diagnosis of depression, and the Veteran reports in-service symptoms of depression that continued after service, the Board finds it is also appropriate to afford the Veteran a VA examination to determine the etiology of his current psychiatric condition, and whether there is a nexus between it and service.  38 C.F.R. § 3.159(c)(4) (2016); McLendon, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

2.  Associate all outstanding VA treatment records with the claims file from May 2010.

3.  Obtain any outstanding service personnel records.

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of any current sinus condition.  The examiner must review the claims file, including this remand, and must note that review in the report.  All necessary studies and tests should be conducted.  The examiner should provide the following information:

Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sinus condition, to include currently diagnosed sinusitis, is related to his period of service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of any current depression.  The examiner must review the claims file, including this remand, and must note that review in the report.  All necessary studies and tests should be conducted.  The examiner should provide the following information:

Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed depression is related to his period of service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


